Citation Nr: 0003873	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a higher rate of pension based on the need 
for regular aid and attendance.

2.  Entitlement to a higher rate of pension on account of 
having a single disability rated 100 percent disabling, plus 
having additional independent, separate 60 percent disability 
or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

The instant appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for SMP 
based on the need for regular aid and attendance or at the 
housebound rate.  The veteran testified at a personal hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board) sitting at the RO in June 1999.  This case 
was remanded by the Board in August 1999 for further 
development.


FINDINGS OF FACT

1.  The evidence shows that the veteran is not a patient in a 
nursing home due to mental or physical incapacity; is not 
blind; and is not so helpless due to his nonservice-connected 
disabilities as to need regular aid and attendance.  He has 
full use of his right-sided extremities; he does not have any 
special prosthetic or orthopedic appliances which frequently 
need adjustment but that, by reason of his disability, cannot 
be adjusted without aid; he can feed himself; he can prepare 
some foods; he can and does operate a motor vehicle; he is 
able to recognize danger; he can walk short distances; and 
for the most part he is able to wash himself, dress himself, 
and attend to the wants of nature.

2.  The evidence does not show that the appellant has a 
single permanent nonservice-connected disability rated 100 
percent disabling under the Schedule for Rating Disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an award of an increased rate of pension 
based on the need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(c), 3.352(a) (1999).

2.  The criteria for an award of an increased rate of pension 
at the housebound rate are not met.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that he is entitled to 
a higher rate of pension based on the need for regular aid 
and attendance or at the housebound rate because he asserts 
he has the equivalent of loss of use of the left hand and 
both feet.  He also asserts that he needs assistance with 
most of the activities of daily living and that he moves 
around with a scooter and a wheelchair because he loses 
control of his legs after a few feet of walking.

A review of the record reflects that the appellant's 
disabilities include status post lumbar diskectomy with 
fusion with flatback syndrome and severe low back pain, 
bilateral leg pain and left lower weakness, rated 60 percent 
disabling; status post recurrent bilateral inguinal hernia, 
rated 20 percent disabling; slight limitation of motion of 
the cervical spine with left upper weakness and tingling, 
rated 10 percent disabling; traumatic arthritis with history 
of status post left medial meniscectomy, rated 10 percent 
disabling; traumatic arthritis, right knee, rated 10 percent 
disabling; visual field impairment, rated 10 percent 
disabling; traumatic arthritis, thoracic spine, rated 10 
percent disabling; and minimal varicose veins on both calves 
and mild allergic rhinitis, both rated as 0 percent 
disabling.  The combined nonservice-connected disability 
rating is 80 percent.  The appellant's sole service-connected 
disability is old, healed residuals of trauma to the proximal 
phalanges of the right great toe, rated as 0 percent 
disabling.

In this case, the Board finds that the appellant's claims are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, it finds that the appellant has 
presented a plausible claims for a higher rate of pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
case was remanded for further development, and VA 
examinations were performed pursuant to the appellant's 
claims for benefits.  Also, all available service medical 
records and VA treatment records have been obtained.  He has 
not asserted and there is nothing in the record that shows 
that there are missing, relevant records.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

Aid and attendance

The Board observes that the law allows for an increased rate 
of pension where an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991).  A person is considered in need of regular aid and 
attendance if the person is a patient in a nursing home due 
to mental or physical incapacity, or is helpless or blind, or 
so nearly helpless or blind, as to need the aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351(c) (1999).

First, the Board notes that the September 1999 VA aid and 
attendance examination report noted that the veteran was not 
a patient in a nursing home due to mental or physical 
incapacity.  Second, the September 1999 VA eye examiner, in 
addition to the aid and attendance examiner, found that the 
veteran is not blind.  His corrected vision in both eyes is 
20/20.

The criteria for determining whether increased compensation 
is payable by reason of need of aid and attendance due to 
nonservice-connected disability are set forth in 38 C.F.R. 
§ 3.352(a), and in pertinent part provide:

(a) Basic criteria for regular aid and 
attendance . . . .  The following will be 
accorded consideration in determining the 
need for regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  It is not required 
that all of the disabling conditions 
enumerated in this paragraph be found to 
exist before a favorable rating may be 
made.  The particular personal functions 
which the veteran is unable to perform 
should be considered in connection with 
his or her condition as a whole.  It is 
only necessary that the evidence 
establish that the veteran is so helpless 
as to need regular aid and attendance, 
not that there be a constant need.  
Determinations that the veteran is so 
helpless, as to be in need of regular aid 
and attendance will not be based solely 
upon an opinion that the claimant's 
condition is such as would require him or 
her to be in bed.  They must be based on 
the actual requirement of personal 
assistance from others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person.  The Board has reviewed all the 
evidence of record, including private and VA records from 
1979 to the present and a decision granting Social Security 
Administration (SSA) disability benefits.  Particularly 
relevant are reports from a series of VA examinations 
performed in September 1999 and the veteran's testimony 
during his June 1999 Board hearing.

As regards the ability of the veteran to dress or undress 
himself, the September 1999 aid and attendance and spine 
examination reports note that he needs help dressing, 
particularly with his shoes and socks.  However, the reports 
indicate that the veteran is able to dress himself to some 
degree, and the examination findings show that the veteran 
had normal use of his right upper extremity.  As regards the 
ability of the veteran to keep himself ordinarily clean and 
presentable, the aid and attendance examiner notes that he 
"needs help . . . bathing . . . ."  During his Board 
hearing and during his examination the veteran states that he 
needs help getting in and out of the tub and that he sits on 
a stool while taking a shower.  However, he also testifies 
that he is able to wash himself without assistance with his 
right hand.

As regards whether the veteran has frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.), there is no evidence that the veteran has any special 
prosthetic or orthopedic appliances which need frequent 
adjustment.  As regards the ability of the veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness, the veteran and his wife state 
during his spine examination that the veteran can feed 
himself.  The veteran also testifies that he can prepare some 
food, like a sandwich, on his own.

As regards the ability of the veteran to attend to the wants 
of nature, the aid and attendance report notes that he 
"needs help . . . toileting."  As regards the veteran's 
level of capacity, physical or mental, necessitating care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment, his testimony is 
that he is able to recognize danger and can distinguish 
between safety and danger in his daily living environment.  
His wife testifies that she helps him with dressing and 
bathing and that she does not think he would be able to get 
out of the house by himself in case of a fire, for example.  
The spine examination also reports that the veteran states 
that he is "not able to get out of premises without help."

The aid and attendance examination report notes that the 
veteran requires an attendant to report for the examination 
and is brought to the examination site in a special van.  
However, the veteran's testimony is that he has a current, 
valid motor vehicle operator's license.  He states that he 
does drive a motor vehicle to local stores.  The veteran's 
testimony and the aid and attendance examination report state 
that the veteran is able to walk.  However, the report also 
notes poor balance, an inability to ambulate without a cane 
or wheelchair, poor gait, and the need for support from a 
walking cane or by holding onto walls or rails after a few 
steps.

The aid and attendance examiner indicates that the veteran is 
able to perform some self-care.  The examiner diagnoses 
multiple injuries to the neck, spine, and knee joints with 
chronic pain and weakness of the left upper and lower 
extremities; inability to ambulate; and severe and permanent 
disabilities from injuries from the past which result in the 
veteran being "practically housebound needing aid and 
attendance for ADL's [activities of daily living]."  
However, the examiner also states that the veteran is able to 
use his right upper and lower extremities normally.  The 
spine examiner states that it was his opinion, "based on the 
review of the records as well as the history and physical 
examination that [the veteran] needs help in these areas as 
previously noted."

While the evidence shows that the veteran has significant 
disability to his left-sided extremities and that he can and 
does avail himself of his wife's assistance in many aspects 
of daily life, the Board finds that a preponderance of the 
evidence is against the claim that the veteran is so helpless 
as to need regular aid and attendance.  The evidence shows 
that the veteran has full use of his right-sided extremities 
and that for the most part he is able to wash himself, dress 
himself, and attend to the wants of nature.  He does not have 
any special prosthetic or orthopedic appliances which 
frequently need adjustment but that, by reason of his 
disability, cannot be adjusted without aid.  He himself has 
reported that he can feed himself, that he can prepare some 
foods, and that he can and does operate a motor vehicle.  He 
has stated that he is able to recognize danger and that he 
can walk short distances. 

The evidence shows that the veteran uses certain equipment, 
including a motorized scooter and a van equipped with a lift, 
which was supplied by the VA.  This equipment is for his 
convenience and personal comfort.  It also means that he 
spends less effort in the activities of daily living.  
However, the use of such equipment, in and of itself, does 
not satisfy the criteria listed above for a higher rate of 
pension based on the need for aid and attendance.

As a consequence, the Board concludes that the appellant was 
not qualified to receive a higher rate of pension under based 
on the need for aid and attendance.  See Turco v. Brown, 9 
Vet. App. 222 (1996).  The Board notes that a higher rate of 
pension at the housebound rate is a lesser included benefit 
of a higher rate of pension due to the need for aid and 
attendance.  As such, and given the fact that entitlement to 
a higher rate of pension at the housebound rate is denied 
below, it does not appear that a higher rate of pension due 
to the need for aid and attendance is warranted in any event.

Housebound rate

A qualified veteran may receive a higher rate of pension 
under the housebound rate pursuant to 38 C.F.R. § 3.351(d) 
"if, in addition to having a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities" the veteran either "(1) [h]as [an] additional 
disability or disabilities independently rated at 60 percent 
or more . . . or (2) [i]s 'permanently housebound' by reason 
of disability or disabilities."  38 C.F.R. § 3.351(d)(1), 
(2) (1999).

Here, the appellant's highest rated disability, his lumbar 
back condition, is rated at 60 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1995).  A 60 percent 
rating is the highest rating that may be assigned under this 
Diagnostic Code.  A 100 percent rating for a spinal disorder 
is appropriate under the Rating Schedule only where there has 
been vertebral fracture, residuals of which are manifested by 
cord involvement, the need to be bedridden, or by the need to 
wear long leg braces, or an unfavorable complete bony 
fixation of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286 (1999).  

While the September 1999 VA aid and attendance examiner 
indicates that the veteran had fractured vertebra in his back 
in 1985, a review of the other medical evidence of record 
does not reveal a vertebral fracture.  In any event, the 
veteran's low back disability is not currently manifested by 
cord involvement, the need to be bedridden, the need to wear 
long leg braces, or an unfavorable complete bony fixation of 
the spine.  Since there is no evidence in the record to 
indicate that the appellant has symptomatology which equates 
with any of the criteria necessary for a 100 percent rating, 
there is no basis upon which a 100 percent rating could be 
assigned under the Rating Schedule.  

The remainder of the veteran's nonservice-connected 
disabilities are rated either 0, 10 or 20 percent disabling.  
There is no evidence of record that any of those disabilities 
could be assigned a 100 percent rating under the Rating 
Schedule.  Thus, the appellant is unable to meet the 
threshold requirement of 38 C.F.R. § 3.351(d) because he does 
not have a single permanent disability rated 100 percent 
disabling.  As a consequence, the Board concludes that the 
appellant was not qualified to receive a higher rate of 
pension under the housebound rate.  See Turco v. Brown, 9 
Vet. App. 222 (1996).


ORDER

A claim for entitlement to a higher rate of pension based on 
the need for regular aid and attendance is denied, and a 
claim for entitlement to a higher rate of pension at the 
housebound rate is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

